Citation Nr: 0945643	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  96-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.

In October 2002, the Veteran and his wife testified before 
the undersigned Acting Veterans Law Judge at a Board hearing 
at the Philadelphia, Pennsylvania, RO.  A copy of the 
transcript is of record.

The case was remanded to the RO in July 2002 and September 
2003, for further procedural development.  In a November 2005 
decision, the Board denied the Veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder.  
The Veteran subsequently appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2007, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's November 2005 decision and 
remand the case to the Board.  In February 2007, the Court 
issued an Order granted the Joint Motion, thereby vacating 
the November 2005 Board decision and remanding the case to 
the Board.

In May 2007, the Board again denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Veteran subsequently appealed the Board 
decision to the Court.  In December 2007, the VA's Office of 
General Counsel and appellant's representative filed a Joint 
Motion requesting that the Court vacate the Board's May 2007 
decision and remand the case to the Board.  Later that month, 
the Court issued an Order granted the Joint Motion, thereby 
vacating the May 2007 Board decision and remanding the case 
to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
Veteran's personality disorder pre-existed service, and that 
there was no in-service aggravation of a personality disorder 
resulting in additional disability by superimposed disease or 
injury.

2.  An acquired psychiatric disorder was not present during 
service or within one year after service, and was not caused 
or aggravated by any incident or disorder of service origin.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
1132, 1133, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In Pelegrini, 18 Vet. App. 112, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In May 2004 correspondence, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim of entitlement to service 
connection for an acquired psychiatric disorder, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  

VA did fail to fully comply with the provisions of 
38 U.S.C.A. § 5103 in not informing the Veteran of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that particular 
failure caused was harmless, as the Board concludes below 
that the preponderance of the evidence is against the 
Veteran's service-connection claim, and thus any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board notes that the Veteran's service treatment records 
and pertinent VA medical records have been obtained, as well 
as Social Security Administration records.  Neither the 
appellant nor his representative have identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  An opportunity for 
a hearing was provided to the Veteran in October 2002.  The 
Board also notes that the claim has been on appeal for over 
10 years, and the Veteran and his representative have had 
multiple opportunities to participate in the adjudication of 
the claim.  

VA's duty to assist the claimant also requires VA to provide 
a medical opinion when such an opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  Several opinions have been obtained throughout the 
course of the Veteran's appeal.  The Veteran has also been 
afforded several opportunities for VA examinations.

The Board concludes VA has met the duty to assist the 
appellant in the development of his claim.  Hence, the case 
is ready for adjudication.

Factual Background

The psychiatric history, as reported to mental health 
professionals, indicate that the Veteran's psychiatric 
problems began approximately when he was 10 years old.  At 
that time, he was sexually abused by a neighbor.  The Veteran 
thereafter became rebellious during his teenage years.  
Private treatment records dated before the Veteran's period 
of active service show that the Veteran underwent three 
separate hospitalizations in 1972, in which he received 
psychiatric evaluation and treatment after episodes of drug 
abuse.  The Veteran was reportedly having problems at home, 
especially with coping with his cousin who had leukemia.  He 
handled these problems by engaging in behavior such as taking 
drugs and sniffing lighter fluid.  Relevant diagnoses 
included drug and chemical abuse, adjustment reaction of 
adolescence, depressive reaction, and catacterological 
(unsocialized) features.

The report of medical history at the time of enlistment shows 
that the Veteran reported no psychiatric disturbances.  The 
enlistment examination was also normal for psychiatric 
evaluation.

Service treatment records show that the Veteran was admitted 
for psychiatric evaluation in August 1974 after taking 18 to 
50 Tedral.  The Veteran reportedly took the Tedral because he 
was having problems with the Army, and he was having feelings 
of loneliness, depression, and was thinking of going absent 
without leave.  The Veteran admitted to having troubles 
before service and described his drug usage.  On examination, 
the Veteran was diagnosed with character and behavior 
disorder/chronic, severe inadequate personality disorder, 
manifested by ineffectual response to emotional, social, 
intellectual, and physical stress, anxiety, and depression.  
The examiner indicated that the Veteran's psychiatric 
disorder existed prior to service and was not incurred in the 
line of duty.

The service examiner recommended that the Veteran be 
separated from service as expeditiously as possible.  He 
concluded that the Veteran's character and behavior disorder 
was of such severity that he could not be expected to respond 
to counseling, transfer, or confinement.  The examiner 
explained that the continued stress of military life could 
result in the Veteran's becoming seriously psychiatrically 
ill.  Thus, the examiner recommended that the Veteran seek 
outside psychiatric help.

Service medical records also show that the Veteran was 
admitted in November 1974 for treatment, and he admitted 
using hashish and barbiturates.  He stated he desired 
rehabilitation, and medication for shakes.  He was seen in 
April 1975, admitting to using chemicals before, and he 
presently was on marijuana.  The assessment was drug abuse.

The Veteran was seen in March 1976 for complaints of the 
"shakes."  There is a notation of chronic inappropriate 
reaction to mild stress, manifested as tremor of the knees 
shaking.  The Veteran requested to be seen at the mental 
hygiene clinic.  He was seen in August 1976 when he admitted 
to hashish use.  The treatment record noted positive urine 
for Phenobarbital; and improper use of cannabis.  The Veteran 
was admitted in November 1976 for treatment.  At that time, 
he admitted to past use of heroin but stated he was no longer 
using heroin.  The assessment at that time was misuse of 
heroin.

The service records also document treatment that the Veteran 
received for a left arm injury in February 1977.  Nursing 
notes report that the Veteran had been drinking beer in the 
morning and fell through glass, cutting deep into the left 
anterior cubital fosse.  Another record reported that the 
Veteran had "cut himself with knife-attempted suicide," 
with a diagnosis of a laceration of the left elbow.  An 
additional record reported that the Veteran cut his left arm 
at the elbow in an attempted suicide.  Other records indicate 
that the Veteran struck his arm through a plate glass window, 
causing a deep laceration at the elbow.  Article 15 
proceedings show that the Veteran received punishment for 
negligently destroying a window by thrusting his fist through 
it in February 1977.  At his hearing in June 1996, the 
Veteran admitted to drinking alcohol and having alcohol in 
his system at the time of the accident.  He also admitted 
that striking the window was an intentional act.

After service, the Veteran appeared to have a period of 
approximately 14 years in which he did not receive any 
consistent psychiatric or psychological treatment.  
Immediately subsequent to service, an examination associated 
with the Veteran's ROTC membership documented a normal 
psychiatric evaluation with no complaints.  Remaining post-
service private and VA medical records document the Veteran's 
lengthy history of psychiatric care beginning in 1992.  In 
September 1992, he had a panic attack while working as a 
cameraman at a baseball game.  He heard voices, and his 
thoughts were spinning.  He did not return to work after this 
incident.  He overdosed on Valium in November 1992 and was 
hospitalized for psychiatric evaluation.  In a December 1992 
private treatment record, the Veteran complained of excessive 
anxiety and panic-like symptoms which produced physical 
tremulousness that interfered with his ability to function as 
a TV cameraman.  The Veteran's lengthy history of drug abuse 
was documented.  Discharge diagnoses included adjustment 
disorder with mixed emotions and conduct, alcohol abuse, 
marijuana abuse, history of other drug abuse, and marital 
problems (Axis I), as well as personality disorder not 
otherwise specified (Axis II).

Treatment records show that the Veteran was hospitalized from 
June to July 1993 for major depression and panic disorder.  
He received therapy on learning to cope with stress and for 
dealing with co-dependency issues.  Discharge diagnoses 
included major depression and panic disorder (Axis I), as 
well as mixed personality disorder with dependent 
narcissistic traits (Axis II).

In an August 1995 private treatment record, the Veteran 
reported a history of sexual abuse in childhood between the 
ages of 10 and 12.  He discussed his military service which 
included problems with disobeying orders and engaging in 
alcohol and drug use.  After the military, he went to college 
and received a degree in communications, specializing in 
television broadcasting production.  He reported always 
feeling insecure and inferior to other people.  The examiner 
noted the Veteran's past psychiatric treatment and diagnoses 
and diagnosed him with affective disorder, rule out major 
depression, anxiety disorder, and polysubstance abuse.

In a November 1996 statement, a private examiner concluded 
that the Veteran was predisposed to psychiatric 
decompensation in the military.  The examiner explained that 
as the pressures of routine military service increased, the 
Veteran reacted self-destructively.  The examiner noted that 
the Veteran lacked insight into his distress and therefore 
failed to obtain any definitive intervention or treatment 
prior to leaving service.  He opined that this critical 
failure laid the foundation for subsequent development of 
obsessional thoughts and perfectionistic/compulsive behaviors 
to control symptoms of marked anxiety and panic whenever 
potential failures or rejection were experienced.  The 
examiner concluded that the Veteran first decompensated under 
the stress of routine military life.  No treatment was 
provided, and the disorder progressed to full expression of a 
bipolar affective disorder and a severe obsessive-compulsive 
disorder with panic attacks.  

In an April 2000 VA examination report, the examining 
psychologist opined that the Veteran probably had a pre-
existing condition of borderline personality disorder that 
predisposed him to a bipolar affective disorder (i.e., the 
affective disorder was aggravated by the Veteran's military 
service).

In a June 2000 VA report, the psychologist (who had 
previously examined the Veteran in April 2000) and a VA 
psychiatrist were asked to provide an addendum regarding the 
April 2000 examination report.  The psychologist noted that 
he believed that the correct pre-service diagnoses for the 
Veteran were adjustment reaction and depressive reaction.  He 
stated that based on the statement in the service treatment 
records that the Veteran put his arm through a window "in a 
suicide attempt," he believed that this was a symptom of 
bipolar disorder and depression.  He concluded that based on 
a review of the claims file, the Veteran decompensated under 
the stress of military life, and he had chronic and 
continuous bipolar psychiatric symptoms.

The examining psychiatrist, however, stated that he was 
unable to determine whether the Veteran had a suicide attempt 
in the military by punching the glass.  He noted that 
throughout the Veteran's life, he had multiple suicide 
attempts, including suicide attempts prior to the military, 
during military service, and post-military service.  He 
believed that there was no evidence of any psychosis while in 
the military, as far as he could determine.  In contrast to 
the psychologist's opinion, the psychiatrist opined that he 
doubted that the bipolar disorder that the Veteran 
experienced many years after service was related to his 
character and behavioral disorder.  The psychiatrist 
explained that the disorders were of different etiology and 
that one could develop bipolar disorder with or without a 
diagnosis of antisocial personality disorder, borderline 
personality disorder, or other personality disorders.  He 
determined that these were not felt to be etiologically 
connected.  The psychiatrist also noted that the 
psychologist's statement that the Veteran's suicide attempt 
was a symptom of bipolar depression was unfounded.  He noted 
that the old records did not confirm that the Veteran struck 
his arm through a window as a way to commit suicide; there 
was no clear evidence of a suicide attempt.

In a July 2003 VA record, the VA psychiatrist concluded that 
the Veteran had an underlying personality disorder, 
polysubstance dependency, and alcoholism that predated 
military service.  The psychiatrist concluded that the 
Veteran's current psychiatric diagnosis was dysthymia 
(although drug-induced or organic mood disorder with impaired 
impulse control could not be excluded).  The VA psychiatrist 
stated that he remained unconvinced that the Veteran's 
symptoms in service were caused by service, exacerbated by 
service, or related to any current psychiatric illness.

In June 2009, the claims file was forwarded to a board-
certified psychiatrist for a specialist's opinion regarding 
the Veteran's service-connection claim.  He concluded that 
the Veteran clearly had a psychiatric disorder in the form of 
substance dependence and possible substance-induced mood 
disorder as early as 1972, as documented in the available 
records from his three hospitalizations.  The psychiatrist 
stated these hospitalizations also delineated symptoms of a 
personality disorder, or conduct disorder with late 
adolescent onset, which according to DSM-IV would be the 
precursor to an anti-social personality disorder.  He noted 
that throughout the Veteran's medical records, a diagnosis of 
personality disorder has been consistently given, and there 
appeared to be no disagreement concerning this diagnosis.  He 
opined that the personality disorder was in no way 
exacerbated or caused by the Veteran's military service.  He 
explained that the other examiners appeared to have 
misunderstood the difference between "exacerbation" and 
"manifestation."  Specifically, he stated the fact that the 
Veteran performed poorly during his military service was a 
manifestation of his disorder, and not an exacerbation, as 
his in-service symptoms completely matched his pre-service 
symptoms.  He also opined that if bipolar disorder existed 
(which had not been clearly established), it was a clear and 
distinct separate psychiatric entity with no causal roots or 
etiology related to military service.  He explained that this 
was clearly evidenced by the remission symptoms between 1977 
and 1992.



Legal Criteria

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease may be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a 
disease or injury; and (3) a nexus between an in-service 
injury or disease and the current disability.  See generally 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  When the determinative issue involves a question of 
medical causation, however, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection may also be granted for aggravation of a 
pre-existing disability.  See 38 C.F.R. § 3.306 (2009).  
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2009). This presumption attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby, 1 Vet. 
App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service; and if the government meets this requirement 
(showing preexistence), then to show by clear and 
unmistakable evidence that the condition was not aggravated 
in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The Court 
has defined the word "unmistakable" as an "item that cannot 
be misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  To the extent that any current 
personality disorder may be related to a personality disorder 
diagnosed in service, this disorder is not a disability for 
VA service connection purposes.  38 C.F.R. §§ 3.303(c), 4.9.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  The only 
exception to this general rule is if there has been 
aggravation and resulting additional disability by 
superimposed disease or injury.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Regarding the Veteran's diagnoses of substance abuse, 
substance abuse and drug addiction are considered intentional 
and for intoxicating effects; therefore, they are not 
disabilities for VA purposes.  See 38 C.F.R. § 3.1(n) 
(substance abuse is considered willful misconduct, where the 
appellant's use of drugs and alcohol was considered 
intentional and for their intoxicating effects).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private treatment records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The Board finds that the extensive evidence of record 
overwhelmingly indicates that the Veteran has been diagnosed 
with a personality disorder in various forms since before 
service.  The record also contains some conflicting diagnoses 
of bipolar disorder, major depression disorder, panic 
disorder, anxiety disorder, and obsessive-compulsive 
disorder.  The Board will address each diagnosed disorder 
below.
Personality Disorder

The preponderance of the evidence of record unambiguously 
shows that the Veteran has been diagnosed with a personality 
disorder.  See, e.g., undated 2009 opinion by VA board-
certified psychiatrist (noting that throughout the Veteran's 
medical records, a diagnosis of personality disorder had been 
consistently given, and there appeared to be no disagreement 
concerning this diagnosis).  

The record raises a question as to whether the Veteran's 
personality disorder pre-existed service.  The report of 
medical history at the time of enlistment shows that the 
Veteran reported no psychiatric disturbances.  The enlistment 
examination was also normal for psychiatric evaluation.  
Thus, the Veteran is considered to be sound at entrance to 
service.  As discussed previously, to determine whether the 
Veteran's personality disorder pre-existed service, the Board 
must show by clear and unmistakable evidence both that (1) 
the Veteran's disability existed prior to service, and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. 
Cir. 2004).

The Board finds that both elements have been met, and the 
Veteran's personality disorder pre-existed service.  The 
medical records prior to service documented that the Veteran 
was hospitalized on three separate occasions in 1972 for 
symptoms including drug abuse.  At the first hospitalization 
in January, the treatment record noted that the Veteran had 
an apparently "precipitating characterological response," 
and that similar episodes of drug and chemical abuse were 
possible.  The diagnosis at that time was "drug and chemical 
abuse and adjustment reaction of adolescence."

The Veteran was hospitalized soon after in February 1972 for 
an overdose of the medication Thorazine, prescribed at the 
earlier hospitalization.  The admitting diagnosis was similar 
to the January diagnosis-"drug and chemical abuse and 
adjustment reaction of adolescence," and additionally, 
"depressive reaction, and characterological (unsocialized) 
features."

The Veteran was hospitalized again from April to June 1972 in 
order to treat his drug addiction.  The diagnosis at that 
time was adjustment reaction of adolescence and drug abuse.

Service treatment records in August 1974 contain a diagnosis 
of "character and behavior disorder, chronic, severe [also 
diagnosed as chronic, severe inadequate personality]; 
manifested by ineffectual response to emotional, social, 
intellectual and physical stress, anxiety and depression" 
that the examiner found existed prior to service.

Thus, based on the August 1974 service treatment record and 
the pre-service medical records, the Veteran is shown to have 
a diagnosed condition that pre-existed service.  Based upon a 
review of all the evidence of record, the pre-existence of 
the condition variously diagnosed (character and behavior 
disorder, inadequate personality disorder, and/or drug and 
chemical abuse and adjustment reaction of adolescence, 
depressive reaction, and characterological (unsocialized) 
features), is established by clear and unmistakable evidence, 
as it has been documented in objective medical records prior 
to the Veteran's entrance into service.  Thus, the 
presumption of soundness at entry into service has been 
rebutted, and the Veteran was not considered to have been in 
sound condition when examined for service.

As reflected in the reports of the April 2000, June 2000, and 
2009, as well as the service treatment records discussed 
above, the Veteran's pre-existing condition was classified as 
a personality disorder.  The April 2000 psychologist referred 
to the Veteran's disorder as a "borderline personality 
disorder."  The June 2000 VA psychiatrist referred to the 
diagnosis in service as a character and behavioral disorder, 
which he specified was a personality disorder.  The 2009 
board-certified psychiatrist concluded that the Veteran 
clearly had a psychiatric disorder in the form of substance 
dependence and possible substance-induced mood disorder as 
early as 1972, as documented in the available records from 
his three hospitalizations.  He stated these hospitalizations 
delineated symptoms of a personality disorder, or conduct 
disorder with late adolescent onset, which according to DSM-
IV would be the precursor to an anti-social personality 
disorder.  He further noted that "[t]he Veteran's 
personality disorder, most likely either anti-social or 
borderline type, clearly has pre-military origins, as would 
be necessary, given the nature of an Axis II diagnosis of 
personality disorder."  Therefore, the evidence clearly and 
unmistakably shows that the Veteran had a pre-existing 
disorder variously diagnosed but ultimately classified as a 
personality disorder.

With respect to the diagnosed personality disorder shown to 
have pre-existed service, the issue becomes whether there was 
aggravation resulting in additional disability due to 
superimposed disease or injury.  Some evidence of record 
suggests that the Veteran's pre-existing personality disorder 
predisposed him to a bipolar affective disorder, which was 
then aggravated by military service.  See April 2000 VA 
examination.  Other evidence of record suggests that the 
Veteran's bipolar disorder, if it exists at all, is separate 
and distinct from his military service and his pre-existing 
personality disorder.  See June 2000 opinion by VA 
psychiatrist; board-certified psychiatrist's 2009 opinion.  A 
discussion of the evidence follows.

In summary, the record shows that, prior to service, there 
was symptomatology including drug abuse, which was attributed 
to a personality disorder variously diagnosed as character 
and behavior disorder, and/or drug and chemical abuse and 
adjustment reaction of adolescence, depressive reaction, and 
characterological (unsocialized) features.  The core 
manifestations of this-drug and chemical abuse including 
overdosing-were shown prior to service, continued throughout 
service; and according to the Veteran's own report, continued 
after service though there is no record of any psychiatric 
treatment after service prior to 1992.

There was no contemporaneous evidence during service that the 
pre-existing personality disorder was aggravated with 
resulting additional disability due to a superimposed disease 
or injury.  The service medical records show several 
treatments for drug abuse, including overdose, to an extent 
which was merely a continuation of the symptomatology that 
existed prior to service.  See 2009 board-certified 
psychiatrist's opinion.

Regarding the Veteran's claimed suicide attempts, he was 
admitted once during service after taking an overdose, which 
was similar to an earlier episode before service.  He 
reported that he did not want to die, but he felt there was 
no way out of his situation; and that he had taken an 
overdose before when he had felt there was no other way out.  
Even assuming, but not deciding, that this did represent a 
suicidal action, the Board notes that throughout the 
Veteran's life, he has had multiple suicide attempts, 
including suicide attempts prior to the military, during 
military service, and post-military service.  See June 2000 
opinion by VA psychiatrist.  This behavior in the military 
did not represent aggravation of his personality disorder; 
rather, the behavior merely represented a manifestation of 
his symptoms from his pre-existing personality disorder.  See 
2009 board-certified psychiatrist's opinion.

As to the episode in February 1977 when the Veteran injured 
his left forearm, initial treatment records approximately one 
hour after the injury noted that he cut his left arm at the 
elbow in an "attempted suicide."  Another early treatment 
record soon noted that the Veteran "cut himself with a knife-
attempted suicide."  Subsequent treatment records, however, 
stated that the Veteran's arm was injured when his arm broke 
through a glass window.  Other records indicate that the 
Veteran struck his arm through a plate glass window, causing 
a deep laceration at the elbow.  Article 15 proceedings show 
that the Veteran received punishment for negligently 
destroying a window by thrusting his fist through it.  At his 
hearing in June 1996, the Veteran admitted to drinking 
alcohol and having alcohol in his system at the time of the 
accident.  He also admitted that striking the window was an 
intentional act.

In an April 2000 VA examination report, the psychologist 
opined that the Veteran probably had a pre-existing condition 
of borderline personality disorder that predisposed him to a 
bipolar affective disorder (i.e., the affective disorder was 
aggravated by the Veteran's military service).  In the June 
2000 VA addendum, however, the examining psychiatrist noted 
that he found no evidence of a psychosis during service and 
that the bipolar disorder that the Veteran experienced many 
years after service was unrelated to his character and 
behavioral disorder.

In a July 2003 VA record, the VA psychiatrist stated that he 
remained unconvinced that the Veteran's symptoms in service 
were caused by service, exacerbated by service, or related to 
any current psychiatric illness.

In 2009, the board-certified psychiatrist opined that the 
personality disorder was in no way exacerbated or caused by 
the Veteran's military service.  He explained that the other 
examiners appeared to have misunderstood the difference 
between exacerbation and manifestation.  He stated the fact 
that the Veteran performed poorly during his military service 
was a manifestation of his disorder, and not an exacerbation, 
as his symptoms completely matched his pre-service symptoms.  
He also opined that if bipolar disorder existed (which had 
not been clearly established), it was a clear and distinct 
separate psychiatric entity with no causal roots or etiology 
related to military service, as was clearly evidenced by the 
remission symptoms between 1977 and 1992.

When faced with conflicting opinions, the Board must weigh 
the probative value of the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The probative value 
of medical-opinion evidence is based on the medical expert's 
review of pertinent historical data, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's 
opinion over another's, depending on factors such as 
reasoning employed by the physicians, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

The Board finds that the VA psychologist's opinions of April 
2000 and June 2000 finding that the pre-existing psychiatric 
disorder was aggravated during service have been refuted by 
three separate psychiatrists, who have supported their 
opinions with medical principles and specific evidence in the 
claims file.  The VA psychologist partially based his opinion 
the psychiatric disorder was aggravated during service on the 
fact that the Veteran had an attempted suicide during 
service.  However, he failed to discuss a key fact that the 
Veteran had had a suicide attempt prior to service, which 
significantly lessens the probative value of this opinion.

Further, the psychologist failed to explain how he related 
the Veteran's pre-existing personality disorder to the 
diagnosis of bipolar disorder.  As explained by the board-
certified psychiatrist in 2009:

[I]t is unclear how the [April 2000] examiner made 
any connection between borderline personality 
disorder and a pre-disposition to bipolar 
affective disorder.  These are two distinct 
disorders, and there is no evidence suggesting 
that one has a causal effect upon the other.  The 
conclusion that the affective disorder was thus 
aggravated by military service is completely 
inappropriate and inaccurate, as it establishes a 
cause and link between two separate[] disorders 
that research does not support in any fashion.  
This conclusion appears to be mere speculation on 
the part of the examiner. . . .  [The June 2009] 
conclusions appear to be random speculation at 
best, given that the Veteran did not show a 
bipolar affective disorder prior to or during his 
military service, but only symptoms due to drug 
use and personality disorder.  He also did not 
show any such psychiatric symptoms immediately 
following service and at one point had been 
evaluated as being without psychiatric symptoms.  

Thus, the board-certified psychiatrist provided a detailed 
rationale for why he rejected the April 2000 psychologist's 
opinion that there was a connection between the personality 
disorder and bipolar disorder.  The June 2000 psychiatrist 
made the same conclusion.  The Board affords the VA 
psychologist's April 2000 and June 2000 opinions no probative 
weight.  Not only did his opinion fail to take into 
consideration an important fact that existed prior to service 
(suicide attempt), this opinion has been specifically refuted 
by both the 2009 board-certified psychiatrist and the June 
2000 psychiatrist, both of whom based their opinions on 
medical principles.

The Board notes that it has accorded a significant amount of 
probative value to the 2009 board-certified psychiatrist's 
opinion.  The psychiatrist provided a detailed and accurate 
history, he addressed medical opinions in the claims file and 
explained in detail why he disagreed with some of them.  He 
also provided a detailed rationale for his medical opinion 
that the Veteran had a pre-existing personality disorder that 
continued throughout service without a superimposed disease 
or injury, which rationale was based upon medical principles 
and the specific facts in the case.  

The Board, therefore, finds that there is clear and 
unmistakable evidence that the Veteran's pre-existing 
personality disorder was not aggravated with resulting 
additional disability due to a superimposed disease or 
injury.  The only such disability recognized as a possible 
superimposed disease by a mental health professional of 
record was bipolar depression.  As explained above, however, 
that opinion was afforded no probative weight because it was 
refuted by three psychiatrists and was not based on accurate 
medical principles or facts.

Any Other Acquired Psychiatric Disorder

As the Board has determined that a personality disorder was 
not aggravated by active duty service, the remaining issue 
remains as to whether the Veteran's other diagnosed 
psychiatric disorders were incurred in or aggravated by 
active duty service.

The Veteran has been diagnosed with several psychiatric 
disorders, including variations of bipolar disorder, panic 
disorder, major depression disorder, anxiety disorder, and 
obsessive-compulsive disorder.

During service, the Veteran was diagnosed with character and 
behavior disorder/chronic, severe inadequate personality 
disorder, manifested by ineffectual response to emotional, 
social, intellectual, and physical stress, anxiety, and 
depression, which was determined to have pre-existed service 
as previously discussed in detail.  No other psychiatric 
disorder was diagnosed during active duty service.

Following service, the Veteran had a period of approximately 
14 years in which he did not receive any consistent 
psychiatric or psychological treatment.  A post-service 
examination associated with the Veteran's ROTC membership 
resulted in a normal psychiatric evaluation with no 
complaints noted.  The record indicates that after service, 
the Veteran attended and completed a degree in college, had a 
long-term marriage with children, and had a successful career 
in television until 1992.  Just by itself, the extended time 
span between service and the first post-service medical 
treatment is probative evidence against a nexus with service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  In several treatment records 
and at his Board hearing, the Veteran also acknowledged that 
he had no post-service symptoms until 1992.  As a psychosis 
was not shown within one year after service, the Veteran is 
not entitled to a presumption of service-connection.  
38 C.F.R. §§ 3.307, 3.309.

The Veteran began having psychiatric problems again in 1992, 
with complaints of excessive anxiety and panic symptoms.  
Private treatment records show that between November 1992 and 
May 1996, the Veteran received extensive psychiatric 
treatment numerous times, which frequently resulted in 
hospitalization.  In these records, the Veteran did not 
mention any stressing events in the military when discussing 
his psychiatric history or any symptoms occurring during 
active duty service.  See November 1992 history and physical 
(commenting on heroin use in the military, but not mentioning 
any events involving military service when discussing past 
psychiatric issues); December 1992 discharge summary; 
February 1993 consultation (noting drug use in the 1970's 
with a recent onset of a panic disorder); June 1993 
psychiatric evaluation (noting only childhood sexual trauma); 
June 1993 consultation; August 1995 anxiety clinic evaluation 
(noting no psychiatric contact between age 15 and 1992; 
Veteran reported delay in promotions because he had problems 
with disobeying orders and "getting injured during a party 
where he was engaged in drugs and alcohol").  The Board 
affords the Veteran's lay statements made when medical 
treatment was being rendered greater probative value than his 
current claims that events during active duty service caused 
or exacerbated his psychiatric disorders for several reasons.  
They were generated with a view towards ascertaining the 
appellant's then-state of psychiatric status, and they are 
akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  Additionally, they are statements against 
interest in connection with the Veteran's current claim, 
which sort of statements are inherently credible.  Further, 
these statements were made prior to the Veteran filing a 
claim for service connection for a psychiatric disorder, 
which is yet another reason they have increased probative 
value.

Regarding bipolar disorder and obsessive-compulsive disorder 
with panic attacks, the Board finds that the preponderance of 
the evidence is against a finding that these disorders were 
incurred or aggravated during service.  As discussed in the 
previous section, bipolar disorder was determined to have 
been pre-existing and aggravated by service by a VA 
psychologist.  This opinion, however, was determined to carry 
no probative weight.  In a November 1996 statement, a private 
examiner concluded that the Veteran first decompensated under 
the stress and pressures of routine military life, which 
caused him to act destructively.  He essentially determined 
that this represented an onset of a bipolar affective 
disorder and severe obsessive-compulsive disorder with panic 
attacks.  

In the 2009 board-certified psychiatrist's opinion, he noted 
the private examiner had completely ignored and failed to 
discuss the Veteran's pre-military hospitalizations and 
substance abuse, which clearly showed that he did not first 
decompensate or act destructively while in service.  He 
stated the pattern of behavior reported by the 1996 examiner 
that he claimed represented the in-service onset of bipolar 
affective disorder and a severe obsessive-compulsive disorder 
with panic attacks was entirely consistent with the Veteran's 
pattern of behavior prior to the military, in which he 
engaged in self-destructive behavior as a response to minor 
stressors in relationships and loss.  He added that, in his 
opinion, the November 1996 examiner was confusing 
manifestation of symptoms with exacerbation of symptoms, as 
the Veteran was clearly manifesting symptoms of his 
personality disorder that he had been manifesting since well-
before service and that appeared to be no worse than his 
performance and capacity prior to service.  The 2009 
psychiatrist also concluded that the private examiner's 
conclusion appeared to show a lack of understanding of 
personality disorders, which usually manifest themselves by 
poor performance in situations requiring sustained functional 
behavior.  He found the private examiner's findings to be 
"entirely inaccurate."

The 2009 psychiatrist also opined that if bipolar disorder 
existed, it would be considered a clear and distinct separate 
psychiatric entity with no causal roots or etiology related 
to military service, as clearly evidenced by the remission 
symptoms between 1977 and 1992.  He found no evidence that 
bipolar disorder pre-existed service or was incurred during 
active duty service.  

The Board concludes that the November 1996 private opinion is 
inaccurate as to facts and failed to consider or discuss the 
Veteran's pre-service pattern of destructive behavior, which 
was the exact same behavior that the private examiner opined 
represented an onset of bipolar disorder and severe obsessive 
compulsive disorder with panic attacks.  This significantly 
lessens the probative value of this medical opinion.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises).  Further, the Board concludes the 1996 opinion is 
completely outweighed by the 2009 opinion.  The board-
certified psychiatrist provided a detailed rationale for why 
he rejected the 1996 medical opinion, which was based upon 
medical principles and specific facts in this case.  

The evidence also shows that the Veteran first began to 
suffer from obsessive-compulsive disorder and panic attacks 
in 1992.  See, e.g., August 1995 outpatient mental health 
center self-referral (noting that "the patient reports 
having a classic presentation of panic attacks beginning in 
1992;" his first panic attack began in 1992).  In 1992, when 
he reconciled with his family, he also began to have 
obsessive thoughts.  Id.  There were no complaints or 
symptoms of obsessive-compulsive disorder or panic attacks in 
service or prior to service.

The Board notes that the Veteran had symptoms of anxiety and 
depression prior to and during service, but these were 
determined to be symptoms of his personality disorder and not 
a diagnosis of any separate acquired psychiatric disorder.  
Pre-service records show that the Veteran was diagnosed with 
depressive reaction after an overdose of medication.  Service 
treatment records show that the Veteran was diagnosed with 
chronic, severe inadequate personality disorder, manifested 
by ineffectual response to emotional, social, intellectual, 
and physical stress, anxiety and depression.  The examiner 
indicated that the Veteran's psychiatric disorder existed 
prior to service and was not incurred in the line of duty.  
No diagnosis was made regarding a separate anxiety disorder 
or a depressive disorder.  In the 2009 opinion, the board-
certified psychiatrist also noted that the symptoms 
manifested in service were clearly consistent with previous 
hospitalizations relating to the Veteran's personality 
disorder.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board finds that the weight of the evidence is 
against the appellant's claim that any current acquired 
psychiatric disorder is related to service.  Other than a 
pre-existing personality disorder, no other disorder was 
diagnosed during service.  As discussed previously, a private 
examiner determined that the Veteran's destructive behavior 
during service represented the onset of bipolar disorder and 
severe obsessive-compulsive disorder with panic attacks, but 
the Board has determined that the opinion carries no 
probative weight, as the examiner clearly ignored the same 
pre-service symptoms of destructive behavior.  The board-
certified psychiatrist also strongly refuted this opinion, 
and did so based on medical principles and specific facts in 
the record.  The detail provided in this medical opinion 
cannot be ignored, as no other competent professional 
addressed all the facts that this one did.  

For these reasons, the Board finds the preponderance of the 
evidence is against a nexus between any of the Veteran's 
current acquired psychiatric disorders and active duty 
service, and the claim is denied.  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


